PER CURIAM.
Pursuant to a jury verdict, the appellant was convicted of armed burglary, two-counts of grand theft and criminal mischief as charged. This is an appeal from the trial court’s denial of his motion for judgment of acquittal and a motion to arrest judgment. Contrary to the appellant’s assertion, we find that the evidence was legally sufficient for the jury to conclude he had entered the subject residence without consent. See Baker v. State, 636 So.2d 1342 (Fla.1994); State v. Law, 559 So.2d 187 (Fla.1989); Downer v. State, 375 So.2d 840, 845 (Fla.1979).
Affirmed.